The conviction is for theft; punishment, two years in the penitentiary.
We deem the evidence ample and sufficient to show that the appellant and a companion went to a rent-car firm in San Antonio and rented from them a car ostensibly to be driven around in the city of San Antonio but which was taken by the appellant and his companion to the city of Port Arthur, where it was later found. The facts seem amply to support the verdict and judgment.
There are four bills of exception in the record, each of which has been examined and none of which present error.
Bill No. 1 complains of the introduction of a contract to rent a car made by the man who seems to have been implicated with the appellant. No facts are shown in the bill by which we can determine whether the matter was material or otherwise.
Bill No. 2 sets out the complaint of the refusal of a peremptory instruction in favor of the appellant. *Page 161 
Bill No. 3 sets up the refusal of a requested charge seeking to have the jury told that the State's witness Tubbs was an accomplice. We think the facts show the contrary.
The remaining bill was taken to the overruling of the motion for new trial.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.